ALLOWABILITY NOTICE
The present application is a Continuation (CON) of U.S. Application No. 15/716,821.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Donald et al. (CA 2,847,881) and Dale (US 2015/0090640) are the closest prior art references, of record.
Donald discloses A process for in situ thermal recovery of hydrocarbons from a reservoir ([0007]; [0080]), comprising: providing an oxygen-enriched mixture (38), fuel (36), feedwater (34) and an additive … to a direct-contact steam generator (DCSG) (14) ([0081] “It is to be noted that a DFSG can also be referred to as a Direct-Contact Steam Generator (DCSG).”); operating the DCSG, comprising contacting the feedwater … with hot combustion gas to obtain a steam-based mixture comprising steam, CO2 … ([0080]; [0081]); injecting the steam-based mixture or a stream derived from the steam-based mixture into the reservoir (17) to mobilize the hydrocarbons therein ([0088]); and producing a produced fluid (20) comprising the hydrocarbons (Fig. 2; [0086]).  
Donald discloses contacting feedwater with a hot combustion gas, wherein the combustion gas can include carbon dioxide (CO2) as well as other gases such as carbon monoxide (CO), nitrogen based compounds, and/or sulfur based compounds ([0081]).  However, Donald does not disclose providing … an additive comprising at least one of ammonia, urea or a volatile amine to a direct-contact steam generator.  

However, the Examiner agrees with the Applicant’s arguments (See Applicant’s Remarks, filed 04/02/2020: pp. 9-15), presented within U.S. Application No. 15/716,821 (parent application of the instant application), that it would not have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the references to arrive at the claimed invention without knowledge of the Applicant’s original disclosure (reconstruction based upon hindsight reasoning).
Therefore, Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674